DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al (20150159304).
Schmitt teaches a yarn (Detail 10) comprising:
	a plurality of noils of man-made textile fibers (half of Details 12 and 15),
	a plurality of man-made fibers in staple form (half of Details 12 and 15) added to said plurality of noils of man-made textile fibers to obtain a final blend of fibers (the total of Details 12 and 15) of the yarn,
	the final blend having a coefficient of variation (CV%) of the length distribution of fibers in the final blend being higher than the coefficient of variation (CV%) of the length distribution of the plurality of man-made fibers in staple form (See explanation below).

	In regards to Claims 15 and 16, Schmitt also teaches using the yarn in a fabric or a garment (Paragraph 42).
Allowable Subject Matter
Claims 1-13 and 17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including the specific steps of preparing a plurality of noils of man-made textile fibers, and combining them with a plurality of man-made fibers in staple form.  The step of preparing a plurality of noils of man-made textile fibers requires a step of carding and/or combing to have occurred.  If not, then the noils cannot exist. “…the invention is now directed to a method of which utilizes only man-made fibers”.  These are important to appreciate because if the short fiber content is not sourced from noils (which must result from carding/combing which occurred previously), then the step of blending the noils with a plurality of man-made fibers in staple form could simply be the step of providing a source of fibers which contains both.  Likewise if the blend has any fibers which are not man-made in staple forms, then the prior art of record would still read upon the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732